Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present office action represents the first action on the merits.
Claims 1-20 are pending.

Priority
This application claims priority to U.S. Provisional Patent Application No. 62/770,334 dated 21 November 2018.

Information Disclosure Statement
The Information Disclosure Statement(s) (lDS) submitted on 10 April 2019 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.

Notice to Applicant
The Examiner notes that the subject matter of Claim 4, 5, 17, and 18 is not taught by the prior art and the Examiner suggests incorporating the subject matter of 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a system and method reviewing one or more medical scans.
The limitations of (Claim 1 being representative) receive a plurality of medical scans for review; generate abnormality data for each of the plurality of medical scans by performing an inference function on image data of each of the plurality of medical scans, wherein the inference function utilizes a […] model trained on a training set of medical scans, and wherein the abnormality data for the each of the plurality of medical scans indicates a global abnormality probability indicating a probability that an abnormality is present in the each of the plurality of medical scans; determine a triage probability threshold based on user input […] in response to a prompt […], wherein the determine a first subset of the plurality of medical scans by identifying ones of the plurality of medical scans with a corresponding global abnormality probability that compares favorably to the triage probability threshold; determine a second subset of the plurality of medical scans by identifying ones of the plurality of medical scans with a corresponding global abnormality probability that compares unfavorably to the triage probability threshold; designate the first subset of the plurality of medical scans for human review; designate the second subset of the plurality of medical scans as normal, wherein human review of the second subset of the plurality of medical scans is automatically waived; […]; facilitate transmission of the first subset of the plurality of medical scans […], wherein the first subset of the plurality of medical scans are […outputted…], as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting at least one processor, a memory, and a receiver (Claim 1) or a medical scan triaging system in the form of a receiver (Claim 14), the claimed invention amounts to managing personal behavior or interaction between people. For example, but for the at least one processor, memory, and/or receiver, this claim encompasses a person looking at images of a patient, generating an abnormality function for the images, determine a triage probability threshold, comparing the abnormality function with the triage probability threshold to determine whether review is necessary, and output images based on this determination in the manner described in the identified abstract idea, supra. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a system in the form of at least one processor, a memory, and a receiver (Claim 1) or a medical scan triaging system in the form of a receiver (Claim 14) that implements the identified abstract idea. The server is not described by the applicant and is recited at a high-level of generality (i.e., a generic server performing a generic computer functions of computing, determining, and selecting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim further recites the additional elements of (1) a computer vision model, (2) a first client device having an interface and display, and (3) a plurality of client devices having associated display devices. Each of these transmitting steps are recited at a high level of generality (i.e., as a general means of transmitting data) and either generally link the abstract idea to a particular technological environment (item (1)) or amounts to a location to which data is transmitted (items (2) & (3)), which is a form of Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using at least one processor, a memory, and a receiver (Claim 1) or a medical scan triaging system in the form of a receiver (Claim 14) to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (1) a computer vision model, (2) a first client device having an interface and display, and (3) a plurality of client devices having associated display devices were considered to merely generally link the abstract idea to a particular technological environment or were considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. Regarding (1), the prior art of record indicates that utilization of a computer vision model is well-understood, routine, and conventional (see US 2020/0082934 to Venkataraman at Para. 0038; see US 2020/0104646 to Eno at Abstract; see US 2018/0189325 to Hohwald at Para. 0056). 
Regarding (2) and (3), receiving and transmitting data has been held by the courts to be ell-understood, routine, and conventional. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be 
Claims 2-13 and 15-20 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim(s) 2, 6, 13, 15 merely describe(s) determining and/or designating additional data. Claim(s) 3, 16 merely describe(s) how the triage probability threshold is determined. Claim(s) 4, 5, 15 merely describe(s) the plurality of medical scans, how the first subset is arrived at, and to whom the notification is transmitted. Claim(s) 7, 18 merely describe(s) merely describe(s) determining additional data and outputting the data. Claim(s) 8, 19 merely describe(s) generation and transmission of additional data. Claim(s) 9, 10 merely describe(s) determining and generating additional data. Claim(s) 11 merely describe(s) how data is assigned. Claim(s) 12, 20 merely describe(s) how abnormality data is arrived at and how data is assigned. Any recitation(s) of client devices do not provide a practical application or significantly more in accord with the analysis of these elements, supra. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims present in the follow copending applications (reference applications):
Application No. 16/299,644;
Application No. 16/299,779;
Application No.16/408,640;
Application No. 16/356,002;
Application No. 16/355,980;
Application No. 16/365,772;
Application No. 16/941,937;
Application No. 16/991,373. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the applications are directed to determining subsets of abnormality cases and transmitting the subset to a device. The Examiner has presented an abbreviated Double Patenting analysis in order to account for the numerous copending applications filed by the Applicant that claim similar subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,878,948. Although the claims at issue are not identical, they are not patentably distinct from each other because the applications are directed to determining subsets of abnormality cases and transmitting the subset to a device.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 14 recite (claim 1 being representative) “a first client device…an interactive interface, wherein the interactive interface is displayed on a first display device associated with the first client device…facilitating transmission of the first subset of the plurality of medical scans to a plurality of client devices associated with a plurality of users….” The claim is indefinite because it is unclear whether the transmission to a plurality of client devices includes the first client device. Because the first client device and plurality of client devices are recited separately from one another the Examiner et seq.). The examiner suggests explicitly stating whether the first client device is included with the plurality of client devices.
Claims 1 and 14 recite (claim 1 being representative) “determine a triage probability threshold based on user input to a first client device in response to a prompt presented via an interactive interface….” The claim is indefinite because it is unclear how the claim can ever be met. As user input to a prompt was never received, nor was a prompt presented to the user. This represents a gap between the system elements (or method steps) rendering the claim indefinite.
By virtue of their dependence from Claim 1 or 14, this basis of rejection also applies to dependent Claims 2-13 and 15-20.
Claims 1, 2, 6, 7, 13, 14, 15, and 19 recites “favorably” and/or “unfavorably” in reference to comparing the global abnormality probability and triage probability threshold, etc. These terms are relative terms which renders the claim indefinite.  The terms “favorably” and “unfavorably” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A review of the Specification (see Para. 0480, et seq.) does not reveal any indication as to what a favorable or unfavorable comparison must or must not entail. As such, the claimed invention is indefinite.
Claims 1, 7, 14, and 19 recite (Claim 1 being representative) “facilitate transmission of the first subset of the plurality of medical scans to a plurality of client 
Claims 3 and 16 recite “a second prompt.” The claim is indefinite because it is unclear if this is the same “a second prompt” as recited in claim 2 or a different “a second prompt.” The Examiner assumes they are the same and suggests reciting “the second prompt.”
Claims 3 and 16 recites “wherein the updated triage probability threshold is determined based on second user input…” The claim is indefinite because it is unclear whether the input is by a second user or whether the input is a second input from the previously recite user. The claim can be read either way. A review of the Specification (Para. 0554, 0555, et seq.) does not provide clarity. The Examiner assumes that the user provides the second input.
Claims 4 and 17 recites “wherein at least one of the plurality of medical scans has a global abnormality probability that greater than a first probability value indicated by the triage probability threshold and is less than a second probability value indicated by the updated triage probability threshold, [performing certain actions].” The claim is indefinite because it is unclear how the claim can be met in the event that the second probability values indicated by the updated triage probability threshold is less than the 
Claims 5 and 18 recites “wherein at least one of the plurality of medical scans has a global abnormality probability that less than a first probability value indicated by the triage probability threshold and is greater than a second probability value indicated by the updated triage probability threshold, [performing certain actions].” The claim is indefinite because it is unclear how the claim can be met in the event that the second probability values indicated by the updated triage probability threshold is greater than the first probability value indicated by the triage probability threshold. The Examiner suggests reciting that the updated triage probability threshold is less than the triage probability threshold which would alleviate the issue.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claim(s) 1-3 and 13-16 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Axerio-Cilies et al. (WIPO Publication No. WO 2020/106631) in view of Filatov et al. (U.S. Pre-Grant Patent Publication No. 2009/0132916).

REGARDING CLAIM 1
Axerio-Cilies teaches the claimed medical scan triaging system, comprising:
at least one processor; and [Fig. 12 and associated text teaches a processor.]
a memory that stores operational instructions that, when executed by the at least one processor, [Fig. 12, Pg. 12, 14, 15 teaches system memory containing application programs (interpreted to implement the functionality of the invention).] cause the medical scan triaging system to:
receive, via a receiver, a plurality of medical scans for review; [Pg. 4 teaches that the system receives images (scans) from study database (interpreted to occur via a receiver).]
generate abnormality data for each of the plurality of medical scans by performing an inference function on image data of each of the plurality of medical scans, [Pg. 4 teaches that the images are processed to produce inference data by machine learning algorithms (an inference function). Pg. 4, 9 teaches that the algorithm is a convoluted neural network. See Spec. Para. 0147.] 
wherein the inference function utilizes a computer vision model trained on a training set of medical scans, and [Pg. 9 teaches that the CNN model is pre-trained. Any model that uses imaging data to train it is necessarily a “computer vision model.” See Spec. 0139, 0141, 0361]
wherein the abnormality data for the each of the plurality of medical scans indicates a global abnormality probability indicating a probability that an abnormality is present in the each of the plurality of medical scans; [Pg. 4 teaches that the percent likelihood (a global abnormality probability) of an abnormality being present used to create a list for review by a radiologist]
determine a triage probability threshold […]; [Pg. 7 teaches that a Boolean threshold is determined.]
determine a first subset of the plurality of medical scans by identifying ones of the plurality of medical scans with a corresponding global abnormality probability that compares favorably to the triage probability threshold; [Pg. 5, 7 teaches that images on the list (i.e., inferred to have an abnormality) are displayed to a user to allow the user to confirm or deny the presence of the abnormality. The displayed images are the first subset and are interpreted to compare “favorably” to the Boolean threshold.]
determine a second subset of the plurality of medical scans by identifying ones of the plurality of medical scans with a corresponding global abnormality probability that compares unfavorably to the triage probability threshold; [Pg. 4, 5, 7 teaches that images not on the list are not displayed to a user. The non-displayed images are the second subset and are interpreted to compare “unfavorably” to the Boolean threshold.]
designate the first subset of the plurality of medical scans for human review; [Pg. 5, 7 teaches that the images meeting the threshold are placed on the list, i.e., are designated for review]
designate the second subset of the plurality of medical scans as normal, [Pg. 5 teaches that studies with low likelihood are removed from list. These images do not have a likelihood of an abnormality, i.e., are normal.]
wherein human review of the second subset of the plurality of medical scans is automatically waived; and [Pg. 5 teaches that studies with low likelihood are removed from list. Not placing the low likelihood images on the list is interpreted as automatically waiving review.]
facilitate transmission of the first subset of the plurality of medical scans to a […user device…] associated with a […user…], [Fig. 1, Pg. 3 teaches that images on the list are displayed to a radiologist (user). Pg. 13 teaches that the invention is implemented on more than one networked computing device and that a computing device is a personal computer, which is interpreted to have a display. The images on the list are interpreted to be transmitted to a radiologist device via the network.]
wherein the first subset of the plurality of medical scans are displayed to the […user…] via a […user device…] associated with the […user…]. [Fig. 1, Pg. 3 teaches that images on the list are displayed to a radiologist (user) on their device (i.e., on the device display).]
Axerio-Cilies may not explicitly teach that the medical scans are transmitted to and displayed on a plurality of client devices associated with a plurality of users; however, the noted features would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the teaching of Axerio-Cilies based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Axerio-Cilies teaches that the list of images is displayed to a radiologist and teaches that this may occur on more than one networked computing device (see citations above). The application of the recited method to two networked computing devices (a plurality of client devices) each associated with a radiologist (a plurality of users) produces no new and unexpected result which would result in patentable significance over the teaching of Axerio-Cilies; the application of the display of the images on the list to multiple radiologists via multiple devices does not change how the claim effects the detection of abnormalities and the formulation of a list of images. As such, these features would have been obvious. 
	Axerio-Cilies may not explicitly teach
determine a triage probability threshold based on user input to a first client device in response to a prompt presented via an interactive interface,
wherein the interactive interface is displayed on a first display device associated with the first client device;
Filatov at Fig. 4, 9, Para. 0017, 0027, 0029, 0041, 0042, 0048 teaches that it was old and well-known in the art of computerized image analysis, at the time of filing, to display a selectable slider that allows a user to set a threshold 
determine a triage probability threshold based on user input to a first client device in response to a prompt presented via an interactive interface, [Filatov at Para. 0017, 0027, 0029, 0041 teaches receiving (determining) a first threshold value (the Boolean threshold of Axerio-Cilies) from a user (a first user, the radiologist of Axerio-Cilies) via a user interface on a computer system (a first client device, the radiologist device of Axerio-Cilies). Filatov at Fig. 4, Para. 0033 teaches that the threshold is set via a slider (a prompt, which is undefined by the Applicant).]
wherein the interactive interface is displayed on a first display device associated with the first client device; [Filatov at Fig. 9, Para. 0027, 0041, 0042, 0048 teaches that the user interface is displayed to a user on a display of the computer system (the radiologist device of Axerio-Cilies).]  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized image analysis, at the time of filing, to modify the Boolean threshold for display of images of Axerio-Cilies to display a selectable slider that allows a user to set 

REGARDING CLAIM 2
Axerio-Cilies/Filatov teaches the claimed medical scan triaging system of Claim 1
Axerio-Cilies/Filatov further teaches
wherein the operational instructions that, when executed by the at least one processor, further cause the medical scan triaging system to:
determine an updated triage probability threshold based on user input to the first client device in response to a second prompt presented via an interactive interface [Filatov at Fig. 5, Para. 0017 teaches receiving an updated adjusted threshold value that causes the system to reanalyze the images. Filatov at Fig. 4-6, Para. 0033 teaches that the threshold is set via a slider displayed at a different time (interpreted as a second prompt).]
determine an updated first subset of the plurality of medical scans by identifying ones of the plurality of medical scans with a corresponding global probability that compares favorably to the updated triage probability threshold; [Filatov at Para. 0017 teaches adjusting the threshold. Axerio-Cilies at Pg. 5, 7 teaches that images on the list are displayed based on a threshold (interpreted as the adjusted threshold of Filatov). The displayed images are interpreted to compare “favorably” to the threshold of Axerio-Cilies/Filatov.]
determine an updated second subset of the plurality of medical scans by identifying ones of the plurality of medical scans with a corresponding global probability that compares unfavorably to the updated triage probability threshold; [Filatov at Para. 0017 teaches adjusting the threshold. Axerio-Cilies at Pg. 5, 7 teaches that images are not placed on the list based on the threshold (interpreted as the adjusted threshold of Filatov). The images not on the list which are not displayed are interpreted to compare “unfavorably” to the threshold of Axerio-Cilies/Filatov.]
designate the updated first subset of the plurality of medical scans for human review; and [Axerio-Cilies at Pg. 5, 7 teaches that the images meeting the threshold (interpreted as the adjusted threshold of Filatov) are placed on the list, i.e., are designated for review]
designate the updated second subset of the plurality of medical scans as normal, wherein human review of the updated second subset of the plurality of medical scans is automatically waived. [Axerio-Cilies at Pg. 5 teaches that studies with low likelihood removed from list. These images do not have a likelihood of an abnormality, i.e., are normal. Not placing the low likelihood images on the list based on the threshold (the adjusted threshold of Filatov) is interpreted as automatically waiving review.]


REGARDING CLAIM 3
Axerio-Cilies/Filatov teaches the claimed medical scan triaging system of Claims 1 and 2. Axerio-Cilies/Filatov further teaches
wherein the updated triage probability threshold is determined based on second user input to the first client device in response to a second prompt presented via the interactive interface. [Filatov at Fig. 5, Para. 0017 teaches receiving an updated adjusted threshold value that causes the system to reanalyze the images (interpreted as second user input). Filatov at Fig. 4-6, Para. 0033 teaches that the threshold is set via a slider displayed at a different time (interpreted as a second prompt).]

REGARDING CLAIM(S) 13
Claim(s) 13 is/are analogous to Claim(s) 2, thus Claim(s) 13 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 2.

REGARDING CLAIM(S) 14-16
Claim(s) 14-16 is/are analogous to Claim(s) 1-3, thus Claim(s) 14-16 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1-3.

Claim(s) 7 and 19 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Axerio-Cilies et al. (WIPO Publication No. WO 2020/106631) in view of Filatov et al. (U.S. Pre-Grant Patent Publication No. 2009/0132916) in view of Bates et al. (U.S. Patent No. 9,613,416).

REGARDING CLAIM 7
Axerio-Cilies/Filatov teaches the claimed medical scan triaging system of Claim 1. 
based on user input to the first client device in response to a second prompt presented via the interactive interface [Filatov at Para. 0017, 0027, 0029, 0041 teaches receiving one or more threshold values from a user via a user interface on a computer system. Filatov at Fig. 4, Para. 0033 teaches that the threshold is set via a slider (a second prompt, which is undefined by the Applicant). The Examiner interprets one of the thresholds to correspond to the threshold of Bates, infra.]
Axerio-Cilies/Filatov may not explicitly teach
wherein the abnormality data for at least one of the plurality of medical scans further includes a time-sensitivity value indicating a time-sensitivity of a detected abnormality in the abnormality data, and 
wherein the operational instructions that, when executed by the at least one processor, further cause the medical scan triaging system to:
determine a triage time-sensitivity threshold […];
determine a third subset of the plurality of medical scans by identifying ones of the second subset of the plurality of medical scans with a corresponding time-sensitivity value that compares favorably to the triage time-sensitivity threshold;
designate the third subset of the plurality of medical scans for human review; and 
facilitate transmission of the third subset of the plurality of medical scans to the plurality of client devices associated with the plurality of users, wherein the third subset of the plurality of medical scans are displayed to the plurality of users via a plurality of display devices associated with the plurality of users.
Bates at Col. 6, Lns. 33-38, 62-66, Col. 8, Lns. 23-29, 58-61, Col. 28, Lns. 1-32, 41-49 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to identify, queue, and distribute patient studies that are time-sensitive based on comparison to a threshold 
wherein the abnormality data for at least one of the plurality of medical scans further includes a time-sensitivity value indicating a time-sensitivity of a detected abnormality in the abnormality data, and [Bates at Abstract, Col. 8, Lns. 23-29, 58-61, Col. 28, Lns. 41-49 teaches a medical image triage system that determines an abnormality/time sensitivity score (interpreted to be part of the abnormality determination of Axerio-Cilies) ]
wherein the operational instructions that, when executed by the at least one processor, further cause the medical scan triaging system to:
determine a triage time-sensitivity threshold […]; [Bates at Col. 6, Lns. 62-66, Col. 28, Lns. 1-32 teaches a predetermined threshold for the abnormality/time sensitivity score is utilized and thus determined.]
determine a third subset of the plurality of medical scans by identifying ones of the second subset of the plurality of medical scans with a corresponding time-sensitivity value that compares favorably to the triage time-sensitivity threshold; [Bates at Col. 6, Lns. 33-38, Col. 28, Lns. 1-32 teaches that those images analyzed (interpreted to correspond to the images of Axerio-Cilies) and identified as time sensitive are marked and are moved up the queue (interpreted as a third subset).]
designate the third subset of the plurality of medical scans for human review; and [Bates at Col. 28, Lns. 1-32 teaches that the images identified as being time sensitive are queued for review by a medical professional.]
facilitate transmission of the third subset of the plurality of medical scans to the plurality of client devices associated with the plurality of users, wherein the third subset of the plurality of medical scans are displayed to the plurality of users via a plurality of display devices associated with the plurality of users. [Bates at Col. 6, Lns. 30-38,  teaches that the scans identified, as sever and thus time sensitive, are queued and distributed to medical professionals. Per the 112b, supra, rejection the claim is interpreted to send one particular study / collection of patient images to one client device for review/analysis.]
Alternately, assuming that the scans are transmitted (which is not actually required to occur; “facilitate transmission”) to multiple devices, this would have been prima facie obvious for the same reasons noted with respect to Claim 1.
prima facie obvious to one of ordinary skill in the art of computerized image analysis, at the time of filing, to modify the Boolean threshold for display of images of Axerio-Cilies having the display of selectable sliders that allows a user to set thresholds of Filatov to identify, queue, and distribute patient studies that are time-sensitive based on comparison to a threshold as taught by Bates, with the motivation of improving the timely review of medical scans (see Bates at Col. 6, Lns. 13-18).

REGARDING CLAIM(S) 19
Claim(s) 19 is/are analogous to Claim(s) 7, thus Claim(s) 19 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 7.

Claim(s) 8-12 and 20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Axerio-Cilies et al. (WIPO Publication No. WO 2020/106631) in view of Filatov et al. (U.S. Pre-Grant Patent Publication No. 2009/0132916) in view of Nekrich (U.S. Pre-Grant Patent Publication No. 2008/0292152).

REGARDING CLAIM 8
Axerio-Cilies/Filatov teaches the claimed medical scan triaging system of Claim 1. Axerio-Cilies/Filatov further teaches


wherein the operational instructions that, when executed by the at least one processor, further cause the medical scan triaging system to: 
generate review assignment data by assigning each of the first subset of the plurality of medical scans to […a user…], [Axerio-Cilies at Fig. 1, Pg. 3, 5 teaches that images on the list are displayed to a radiologist (user) on their device (i.e., on the device display). The display is interpreted as being in accord with an assignment (review assignment data).]
wherein transmission of the first subset of the plurality of medical scans to the […user device…] is facilitated in accordance with the review assignment data. [Axerio-Cilies at Fig. 1, Pg. 3, 5 teaches that images on the list are displayed (and thus transmitted) to a radiologist on their device. The display is interpreted as being in accord with an assignment (review assignment data).]
Axerio-Cilies/Filatov may not explicitly teach
of the plurality of users for review
scans to the plurality of client devices
Nekrich at Para. 0031, 0044, 0058, 0059 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to assign a patient medical imaging study to one of a plurality of radiologists each utilizing a workstation
of the plurality of users for review [Nekrich at Para. 0031, 0044 teaches assigning an imaging study to one of a plurality of image analysts based on an imaging queue (which includes urgency/priority information).]
scans to the plurality of client devices [Nekrich at Para. 0058, 0059 teaches that studies are transmitted to a selected image analyst workstation.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized image analysis, at the time of filing, to modify the Boolean threshold for display of images of Axerio-Cilies having the display of selectable sliders that allows a user to set thresholds of Filatov to assign a patient medical imaging study to one of a plurality of radiologists each utilizing a workstation as taught by Nekrich, with the motivation of improving throughput and quality and descreasing turn-around time (see Nekrich at Para. 0031).

REGARDING CLAIM 9
Axerio-Cilies/Filatov/Nekrich teaches the claimed medical scan triaging system of Claims 1 and 8. Axerio-Cilies/Filatov/Nekrich further teaches
wherein the abnormality data for each of the plurality of medical scans further includes a time-sensitivity value indicating a time-sensitivity of a detected abnormality in the abnormality data, and [Axerio-Cilies at Pg. 4 teaches a likelihood of an abnormality being present is used to create a list. Neckrich at Para. 0036, 0043, Table I teaches that a queue (the list of Axerio-Cilies) is a function of multiple pieces of information including urgency/priority (e.g., high priority).]
wherein the operational instructions that, when executed by the at least one processor, further cause the medical scan triaging system to:
generate priority data by determining a priority value for each the first subset of the plurality of medical scans in as a function of the global abnormality probability and the time-sensitivity value, [Nekrich at Table I teaches that the location in the queue (priority data) of the imaging scan to be reviewed is based on additional information (one of which is interpreted as the abnormality likelihood of Axerio-Cilies) and urgency/priority level.]
wherein the review assignment data is generated based on the priority data. [Nekrich at Para. 0031, 0044 teaches assigning an imaging study to one of a plurality of image analysts based on an imaging queue (which includes urgency/priority information).]

REGARDING CLAIM 10
Axerio-Cilies/Filatov/Nekrich teaches the claimed medical scan triaging system of Claims 1, 8, and 9. Axerio-Cilies/Filatov/Nekrich further teaches
wherein one of the plurality of users is assigned at least two of the first subset of the plurality of medical scans in the review assignment data, and [Nekrich at Para. 0043-0051 teaches assigning a batch of cases (interpreted to include at least two) to a radiologist based on urgency criteria.]
wherein the operational instructions that, when executed by the at least one processor, further cause the medical scan triaging system to:
generate review ordering data for the at least two of the first subset of the plurality of medical scans based on the priority data, [Nekrich at Para. 0043-0051 teaches determining the case urgency (i.e., high priority, review ordering data) that is used to perform the batch assignment.]
wherein the at least two of the first subset of the plurality of medical scans are displayed to the one of the plurality of users in an ordering dictated by the review ordering data. [Nekrich at Para. 0043-0051 teaches that the batch of cases are transmitted to the radiologist. Axerio-Cilies at Fig. 1, Pg. 3 teaches that images on the list (the transmitted images of Nekrich) are displayed to a radiologist on their device.]

REGARDING CLAIM 11
Axerio-Cilies/Filatov/Nekrich teaches the claimed medical scan triaging system of Claims 1 and 8. Axerio-Cilies/Filatov/Nekrich further teaches
wherein the review assignment data is generated by assigning each of the first subset of the plurality of medical scans to one of the plurality of users with qualification data that corresponds to an anatomical region of the each of the first subset of the plurality of medical scans. [Nekrich at Table III, Para. 0038, 0047, 0050, 0052 teaches that cases are assigned to a user based on the analyst’s case preference (qualification data) which includes body part (anatomical region).]


REGARDING CLAIM 12
Axerio-Cilies/Filatov/Nekrich teaches the claimed medical scan triaging system of Claims 1 and 8. Axerio-Cilies/Filatov/Nekrich further teaches
wherein the abnormality data for each of the plurality of medical scans further includes abnormality classification data characterizing the abnormality, and [Axerio-Cilies at Pg. 4 teaches determining a percent likelihood of an abnormality being present. This is interpreted as abnormality data. Further, merely identifying the imaging data as being abnormal is also abnormality data.]
wherein the review assignment data is generated by assigning each of the first subset of the plurality of medical scans to one of the plurality of users with qualification data that corresponds to the abnormality classification data of the each of the first subset of the plurality of medical scans. [Nekrich at Table III, Para. 0047 teaches that the analyst is assigned a case or cases based on their preferences for certain types of cases (interpreted as the abnormal case(s) of Axerio-Cilies.]

REGARDING CLAIM(S) 20
Claim(s) 20 is/are analogous to Claim(s) 8, thus Claim(s) 20 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 8.



Conclusion

U.S. 2003/0229278 to Sinha which is directed to identifying abnormalities in medical images.
U.S. 2011/0137132 to Gustafson which is directed to tracking abnormality data.
U.S. 2019/0189264 to Stoval which is directed to triaging patient imaging procedures using computer vision and machine learning.
U.S. 2011/0276343 to Langor which is directed to creating a worklist for patients based on inputted data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594.  The examiner can normally be reached on 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626